
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 632
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Melancon
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Jockey Calvin Borel for his
		  victory at the 135th Kentucky Derby.
	
	
		Whereas Calvin Borel, born and raised in St. Martin
			 Parish, Louisiana, began riding match horse races at the age of 8 in the State
			 of Louisiana;
		Whereas Mr. Borel began his professional career as a
			 jockey at the age of 16;
		Whereas Mr. Borel is known for his work ethic and, even
			 while ranked as a leading rider, often gallops horses and does stable chores
			 for his brother before working horses in the morning;
		Whereas Mr. Borel won his second Kentucky Derby riding
			 Mine That Bird after riding Street Sense to victory in 2007;
		Whereas, on May 2, 2009, Mr. Borel won the Kentucky Derby
			 on Mine That Bird, a 50–1 long shot, a day after winning the Kentucky Oaks
			 aboard favorite Rachel Alexandra;
		Whereas it was only the second time since 1993 that a
			 jockey has won the Oaks-Derby combo and just the seventh jockey overall to
			 accomplish this feat in the same year;
		Whereas, on May 2, 2009, in 2 minutes and 2.17 seconds Mr.
			 Borel and Mine That Bird completed the race and placed first;
		Whereas, on May 16, 2009, Mr. Borel won the Preakness
			 Stakes on Rachel Alexandra; and
		Whereas it was the first time that a jockey has won the
			 first two legs of the Triple Crown on different horses: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 congratulates Calvin Borel for his victory at the 135th Kentucky Derby.
		
